Proceeding pursuant to section 298. of the Executive Law to review an order of the State Human Rights Appeal Board, dated October 1, 1979 which (1) vacated an order of the State Division of Human Rights dated July 17, 1979, which dismissed the complaint of Ethel Golinsky upon a finding of no probable cause and (2) dismissed the complaint on the ground it was not processed within the statutorily prescribed period. Petition granted to the extent that the order of the State Human Rights Appeal Board is annulled, on the law, without costs or disbursements, and the matter is remitted to the appeal board for a determination on the merits of the issues raised on petitioner’s appeal to it (see Matter of *896Sarkisian Bros, v New York State Div. of Human Rights, 48 NY2d 816). Hopkins, J. P., Lazer, Gibbons and Weinstein, JJ., concur.